PER CURIAM.
Appellant was charged in Count I with conspiracy to sell, deliver, or possess with intent to sell or deliver controlled substances, to-wit cannabis, methaqualone and hashish. In Counts II, III and IV he was charged with importation of cannabis, methaqualone and hashish, respectively.
He was tried, non-jury, and convicted of the charges in Counts I, II and III. Count IV was dismissed. The trial court placed the defendant on probation for six months to run concurrently with a federal probation. This appeal followed.
It is appellant’s contention that the trial court erred in denying his motion for judgment of acquittal on the charge of conspiracy to sell or deliver or to possess with the intent to sell or deliver controlled substances as alleged in Count I, since the evidence did not prove a prima facie case of guilt against him and was insufficient as a matter of law.
We have carefully considered appellant’s contentions in the light of the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated.
Therefore, the judgment and sentence appealed should be affirmed.
Affirmed.